DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to applicant’s amendment, dated 06/23/2022, the examiner acknowledges the addition of claims 17-20.  Claims 1-20 are pending.
The examiner acknowledges the correction to the Drawings and withdraws the objection set forth in the Office Action dated 02/23/2022.
Regarding the 35 U.S.C. 103 rejection of claim 1 as being unpatentable over applicant’s admitted prior art (Fig. 1 and Background of Invention), the applicant argues that the admitted prior art “refers to a ‘camera’ but not to a camera arrangement arranged to an operating light or a camera arrangement comprising two optical cameras at a distance from each other.”  In the Office Action, dated 02/23/2022, the examiner inadvertently stated that the prior art included the limitation “which camera arrangement comprises two optical cameras arranged at a distance from each other.”  However, the examiner did address the number of camera to be an obvious modification of the admitted prior art further in the rejection.  Due to the potential confusion, the examiner is making the current rejection a Non-Final Rejection.  However, the examiner maintains that the admitted prior art teaches “a camera” (Specification: page 1, lines 27-30):
“It is known in the prior art to arrange into connection with such an odontological operating light also an optical camera.  A camera arranged into connection with an operating light has been utilized…”
Further, the examiner maintains that the limitation ‘which camera arrangement comprises two optical camera arranged at a distance apart from each other and being structurally and operatively integrated to be a part of the operating light of the dental unit” would have been obvious as noted in the rejection below.
Regarding the 35 U.S.C. 102(a)(1)  rejection of claim(s) 1-16 as being anticipated by Luber (US 2010/0141739), the applicant amended claim 1 to focus on dental instruments in association with a dental unit.  The applicant argues that Luber does not teach “dental instruments much less dental instruments supported by a support construction”.  Further, the applicant argues that “a person seeking improvements for dental care units would not consider stereo video microscope prior art – such prior art is not relevant”.   
In response, the examiner notes that Luber specifically need for stereo video microscope system in association with dental instruments and/or dental unit (See Luber; paragraphs 0001, 0004 and 0007).   Thus, the examiner maintains that it would be obvious to combine the structure of Luber with a prior art dental unit disclosed in the admitted prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 sets forth the limitation “in that the operating light is arranged to generate a light pattern according to dental operating light standards”.  “Dental operating light standards are not defined in the specification, undetermined and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (Fig. 1 and Background of Invention).
Regarding claim 1, the admitted prior art shown in Figure 1 and Background of Invention discloses “a frame structure; a support construction for supporting diagnostic instruments related to dental care or instruments used in connection with dental care operations, or both; a control system; an arrangement via which to at least part of said instruments can be delivered power or control signals, or both, needed for their operation; an operating light arranged for use in connection with dental care and arranged to generate a desired kind light pattern at a desired distance from the operating light; a support structure of the operating light characterized by a camera arrangement arranged to the operating light…”.
The admitted prior art does not teach wherein “the camera arrangement comprises two optical cameras arranged at a distance from each other and being both structurally and operatively integrated to be a part of the operating light of the dental care unit”.  Thus, the admitted prior art does not teach wherein the camera arrangement is “an integral part of the structure of the operating light”.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the camera(s) into the light of the dental care unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, to number of cameras, it would have been obvious to utilize two or more cameras into the dental system of the admitted prior art prior to the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.  Further, two distinct camera are inherently arranged at a distance from each other.

Claim Rejections - 35 USC § 103
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luber (US 2010/0141739) in view the admitted prior art.
Luber discloses “a frame structure (Fig. 1, ref.# 18); a support construction (Fig. 1, ref.# 16)…; a control system ( paragraph 0021); an arrangement via which to at least part of said instruments can be delivered power or control signals, or both, needed for their operation (paragraph 0021); an operating light (Fig. 1, ref.# 12) arranged for use in connection with dental care and arranged to generate a desired kind light pattern at a desired distance from the operating light; a support structure (Fig. 1, ref.# 16) of the operating light characterized by a camera arrangement arranged to the operating light which camera arrangement comprises two optical cameras (Fig. 1, ref.# 11) arranged at a distance from each other and being both structurally and operatively integrated to be a part of the operating light of the dental care unit (Fig. 1).”
Luber implies the use of the system with dental equipment (See paragraphs 0001, 0004 and 007).  However, Luber does not specifically teach the support construction is (Claim 1) “for supporting instruments used for with dental care operations” and that (Claim 17) “the dental instruments comprise a dental drill and the support construction includes a source of water and compressed air.”  The admitted prior art (See Figure 1 of Application) show a standard dental equipment set up a frame structure for supporting instruments used with dental care operations.  Thus, it would have been obvious to incorporate the system of Luber with a typical dental examination setup that includes a dental stand, lighting system, a dental drill, water source and compressed air of the admitted prior art in order to allow a dentist to examine and treat  remote parts of a dental region of a patient which would otherwise be visually accessed only by means of a hand mirror (See Luber, paragraph 0004).

Regarding claim 2, Luber discloses wherein “in that said two cameras are directed to shoot primarily at a point whereto the operating light is arranged to generate the desired kind light pattern.” (paragraph 0021)
Regarding claim 3, Luber discloses wherein “in that at least part of electronics of both the operating light and said cameras needed for their operation is arranged as a physical part of a structure of the operating light. (Figure 1 and paragraph 0016)
Regarding claim 4, Luber wherein “in that said support structure for the operating light comprises a mechanism which enables adjusting location and direction of the operating light, the balancing of said mechanism being realized by taking into account the extra mass said two cameras add to the operating light.” (paragraphs 0014, 0015)
Regarding claim 5, Luber discloses wherein “in that control of operation of the cameras and their signal routes are a part of the operating light of the dental care unit. (Fig. 1; paragraph 0018)
Regarding claim 6, Luber discloses wherein “in that said camera arrangement comprises two camera units which include an image detector and at least one optical component, a camera controller of the camera units and a control system of the operating light, which control system has been arranged in functional connection with the camera controller of the camera units. (Fig. 1, ref.# 11: stereo; paragraph 0016)
Regarding claim 7, Luber discloses wherein “in that the camera units comprise at least one component which is configured to pre-process image information detected by the image detector.” (paragraph 0016)
Regarding claim 8, Luber discloses wherein “in that the camera units are arranged to produce image information as a continuous stream of information.” (Fig. 1, ref.# 11: stereo video cameras)
Regarding claim 9, Luber discloses wherein “in that the image detector and the optical components of the camera unit (Fig. 1, ref.# 11); are placed in the structure such that their field of view opens from same structure of the operating light, from the direction of same surface from which also light field of the operating light is emitted, from inside covers of the operating light (paragraph 0021).
Regarding claim 10, Luber discloses wherein “in that said cameras are arranged to take individual pictures and their control is realized to enable taking individual pictures simultaneously.” (Fig. 1, ref.# 11: stereo video cameras)
Regarding claim 11, Luber discloses wherein “in that control of operation of said cameras and operating light is synchronized such that to prevent overexposure of the pictures, the operating light is switched off while a picture is being taken.” (paragraph 0021)
Regarding claim 12, Luber discloses wherein “in that a data transfer communication is arranged to the operating light for forwarding image information generated by the cameras. (paragraph 0016)
Regarding claim 13, Luber discloses wherein “by means arranged in connection with the operating light to pre-process image information generated by the cameras such that amount of image information forwarded from the light is significantly smaller than amount of image information generated by the cameras.” (paragraph 0016)
Regarding claim 14, Luber discloses wherein “in that said means for pre-processing image information is configured to enable forwarding image information of only a part of the area the camera shoots.” (paragraph 0016)
Regarding claim 15, Luber discloses wherein “in that the dental care unit is arranged in functional connection with a computer and said computer is configured to transmit to said cameras information on to which or to which kind partial area of the area the cameras are shooting the information to be forwarded is to be limited.” (paragraph 0016; 0018, 0019: control unit)
Regarding claim 16, Luber discloses wherein “in that said cameras comprise control electronics configured to recognize a predefined information from the information shot by the cameras and to forward only that information or, alternatively or in addition, coordinates of that location in the image information at which said information was recognized.” (paragraph 0016; 0018, 0019: control unit)
Regarding claim 18, sets for the limitation “in that the camera arrangement is used to control a drilling position.”  The examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 19, modified Luber would generate a light pattern for a dental operation in that the system utilizes a light source and is used in a dental application.  The limitation of “dental operating light standard” is indefinite and not given any patentable weight.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luber (US 2010/0141739) in view the admitted prior art, as applied to claim a 1, and further in view of Yang, et al. (US 2015/0300816).
Modified Luber does not teach “wherein the two optical cameras are disposed behind a cover glass of the operating light.”  However, a medical light with two cameras behind a cover glass for use in medical / dental related systems was well known in the art prior to the effective filing date of the claimed invention as taught by Yang (See Figure 10, ref.# 37).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Luber such that the two camera are behind a cover glass in order to protect the camera lens from particles (i.e., water, etc) during and examination and/or operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 25, 2022